832 F.2d 158
265 U.S.App.D.C. 390
Ava P. TRAHAN, et al.v.Donald T. REGAN, Secretary of the Treasury, et al.
No. 86-5051.
United States Court of Appeals,District of Columbia Circuit.
Oct. 26, 1987.

Before WALD, Chief Judge;  ROBINSON, MIKVA, EDWARDS, RUTH B. GINSBURG, BORK, STARR, SILBERMAN, BUCKLEY, WILLIAMS, D.H. GINSBURG and SENTELLE, Circuit Judges
Prior report:  824 F.2d 96.
ORDER
PER CURIAM.


1
Appellants' suggestion for rehearing en banc has been circulated to the full Court.  The taking of a vote thereon was requested.  Thereafter, a majority of the judges in regular active service voted in favor of the suggestion.  Upon consideration of the foregoing, it is


2
ORDERED, by the Court en banc, that appellants' suggestion for rehearing en banc is granted.


3
A future order will govern further proceedings herein.


4
WALD, C.J., and SENTELLE, J., did not participate in this order.